                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    BANK OF AMERICA, N.A., et al.,                          Case No. 2:16-CV-2680 JCM (CWH)
                 8                                            Plaintiff(s),                       ORDER
                 9            v.
               10     WESTTROP ASSOCIATION, et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Bank of America, N.A. v. Westrop Association,
               14     case number 2:16-cv-02680-JCM-CWH.
               15            On August 30, 2018, plaintiffs Bank of America, N.A. (“BANA”) and Federal Home Loan
               16     Mortage Corporation (“Freddie Mac”) and defendant Westtrop Association (“Westtrop”) filed a
               17     joint motion requesting the court to dismiss without prejudice all remaining claims in this action.
               18            Plaintiffs initially asserted six causes of action: (1) declaratory judgment pursuant to 12
               19     U.S.C. § 4617(j)(3) against defendant Edward Gavirati; (2) declaratory judgment against all
               20     defendants; (3) quiet title against Gavirati; (4) breach of NRS 116.1113 against the Westtrop and
               21     defendant National Associaation Services, Inc. (“NAS”); (5) wrongful foreclosure against the
               22     Westtrop and NAS; and (6) injunctive relief against Gavirati. (ECF No. 1).
               23            On June 12, 2018, the court entered partial summary judgment on plaintiffs’ first and third
               24     causes of action pursuant to 12 U.S.C. § 4617(b)(2)(A)(i). (ECF No. 28). Now, the movants
               25     request that the court dismiss without prejudice the second, fourth, fifth, and sixth causes of action.
               26     (ECF No. 29).
               27            In light of the court’s June 12, 2018, order, plaintiffs’ second and sixth causes action are
               28     moot. Moreover, the movants stipulate to dismiss the fourth and fifth causes of action pursuant to

James C. Mahan
U.S. District Judge
                1     Federal Rule of Civil Procedure 41(a)(1). See id. Accordingly, the court will grant the movants’
                2     joint motion to dismiss.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties joint-motion to
                5     dismiss (ECF No. 29) be, and the same hereby is, GRANTED.
                6            IT IS FURTHER ORDERED that plaintiffs’ second, fourth, fifth, and sixth causes of action
                7     be, and the same hereby are, DISMISSED without prejudice.
                8            The clerk shall enter judgment accordingly and close the case.
                9            DATED February 5, 2019.
              10                                                  __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
